          Case: 1:19-cv-02214-BYP Doc #: 1 Filed: 09/25/19 1 of 6. PageID #: 1



                             UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 MICHAEL D. SLAY,
                                                     CIVIL COMPLAINT
              Plaintiff,

 v.                                                  CASE NO. 1:19-cv-02214

 BLUESTEM BRANDS, INC., d/b/a
 FINGERHUT,                                          DEMAND FOR JURY TRIAL

              Defendant.


                                          COMPLAINT

        NOW COMES Michael D. Slay (“Plaintiff”), by and through his attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of Bluestem Brands, Inc. d/b/a Fingerhut

(“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for damages pursuant to the Telephone

Consumer Protection Act (“TCPA”) under 47 U.S.C. §227.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Ohio, a substantial portion the events or omissions giving rise to the

claims occurred within the Northern District of Ohio, and Plaintiff resides in the Northern District

of Ohio.



                                                 1
        Case: 1:19-cv-02214-BYP Doc #: 1 Filed: 09/25/19 2 of 6. PageID #: 2



                                              PARTIES

    4. Plaintiff is a natural person over 18-years-of-age who, at all times relevant is a “consumer”

as the term is defined by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

    5. Defendant is a catalog and online retailer offering household goods to customers on a

nationwide basis. Defendant’s principal place of business is located at 6509 Flying Cloud Drive,

Eden Prairie, Minnesota, and it regularly conducts business with consumers in Ohio.

    6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, vendors, representatives and insurers

at all time relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

    7. In or around May of 2018, Plaintiff purchased items from Defendant totaling $200.00

(“subject debt”).

    8. Plaintiff was making timely minimum payments on the subject debt until he could no

longer maintain a minimum standard of living.

    9. In May 2019, Plaintiff began receiving collection phone calls to his cellular phone number

(216) XXX-7306 from Defendant.

    10. At all times relevant, Plaintiff was the sole subscriber, owner, and operator of the cellular

phone ending in 7306. Plaintiff is and has always been financially responsible for the cellular

phone and its services.

    11. In the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable period of “dead

air” while Defendant’s telephone system attempted to connect Plaintiff to a live agent.

    12. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant.



                                                 2
        Case: 1:19-cv-02214-BYP Doc #: 1 Filed: 09/25/19 3 of 6. PageID #: 3



   13. Soon after the phone calls began, Plaintiff informed Defendant to stop calling him and to

send all information via mail.

   14. Failing to acquiesce to Plaintiff’s demand that it stop calling, Defendant continues its phone

harassment campaign without Plaintiff’s consent.

   15. The phone number that Defendant most often uses to contact Plaintiff is (866) 225-1533,

but upon information and belief, it may have used multiple other phone numbers to place phone

calls to Plaintiff’s cellular phone number without his consent.

                                               DAMAGES

   16. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.

   17. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

risk of personal injury resulting from the distraction caused by the phone calls, aggravation that

accompanies unsolicited telephone calls, emotional distress, mental anguish, anxiety, loss of

concentration, diminished value and utility of telephone equipment and telephone subscription

services, the loss of battery charge, and the per-kilowatt electricity costs required to recharge his

cellular telephone as a result of increased usage of his telephone services.

   18. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

   19. Concerned about the violations of his rights and invasion of his privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.



                                                  3
         Case: 1:19-cv-02214-BYP Doc #: 1 Filed: 09/25/19 4 of 6. PageID #: 4



             COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   20. Plaintiff restates and realleges paragraphs 1 through 19 as though fully set forth herein.

   21. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number

using an automatic telephone dialing system (“ATDS”) without Plaintiff’s consent in violation of

47 U.S.C. §227 (b)(1)(A)(iii).

   22. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   23. Upon information and belief, based on Defendant’s lack of prompt human response during

the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

cellular telephone.

   24. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

   25. Upon information and belief, Defendant’s phone system stores telephone numbers to be

called, using a random or sequential number generator, which it used to call Plaintiff on his cellular

phone.

   26. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone between May 2019 and the present day, using an ATDS without his consent.

   27. Any prior consent, if any, was revoked by Plaintiff’s verbal revocation.

   28. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular

phone.



                                                  4
        Case: 1:19-cv-02214-BYP Doc #: 1 Filed: 09/25/19 5 of 6. PageID #: 5



   29. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to continue to contact consumers on their cellular phones.

   30. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

   31. Defendant, through its agents, representatives, vendors, subsidiaries, third party contractors

and/or employees acting within the scope of their authority acted intentionally in violation of 47

U.S.C. §227(b)(1)(A)(iii).

   32. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and

knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff MICHAEL D. SLAY respectfully prays this Honorable Court for the
following relief:
   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
       U.S.C. § 227(b)(3)(B)&(C); and
   c. Awarding Plaintiff costs and reasonable attorney fees;
   d. Enjoining Defendant from further contacting Plaintiff; and
   e. Awarding any other relief as this Honorable Court deems just and appropriate.


Plaintiff demands trial by jury.




                                                 5
       Case: 1:19-cv-02214-BYP Doc #: 1 Filed: 09/25/19 6 of 6. PageID #: 6



Dated: September 25, 2019                   Respectfully Submitted,

/s/ Marwan R. Daher                         /s/ Omar T. Sulaiman
Marwan R. Daher, Esq.                       Omar T. Sulaiman, Esq.
Counsel for Plaintiff                       Counsel for Plaintiff
Sulaiman Law Group, Ltd.                    Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200       2500 South Highland Avenue, Suite 200
Lombard, IL 60148                           Lombard, IL 60148
Telephone: (630) 537-1770                   Telephone: (630) 575-8141
mdaher@sulaimanlaw.com                      osulaiman@sulaimanlaw.com




                                        6
